Citation Nr: 1807477	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence she submitted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, is related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).

It is important to note that for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly held in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran contends she has an acquired psychiatric disorder related to military sexual trauma.

She submitted a statement from her ex-husband, who witnessed one of the assaults.  The Board finds that this statement, as well as the Veteran's personal testimony, are credible supporting evidence that the claimed in-service stressor occurred.

On May 2014 VA examination, the examiner noted diagnoses of PTSD and major depressive disorder.  The examiner reported the Veteran had problems with alcohol and drugs while in the military, but received no mental health care, and that there were no records either supporting or refuting her reported assault.  Therefore, the examiner found it was not possible to determine whether her PTSD was related to military stressors without resorting to speculation.  The examiner also stated that major depressive disorder was secondary to PTSD.

In a May 2016 letter, the Veteran's treating VA psychologist opined that the Veteran's current PTSD symptoms were more likely than not related to her military sexual trauma.  Specifically, the psychologist noted the Veteran's current symptoms and how they each related to her in-service trauma.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for an acquired psychiatric disorder.  In summary, the Veteran currently has acquired psychiatric diagnoses, including PTSD.  As to the remaining element, the preponderance of the evidence supports a finding that PTSD is related to service.  While the VA examiner declined to provide an etiological opinion, the Veteran's VA treating psychologist opined that it was related to service.  After careful review of the probative opinion evidence, the Board grants service connection for an acquired psychiatric disorder, to include PTSD.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


